DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bondareva et al. (US 2021/0287226 A1) in view of Subramanian et al. (US 2022/0083767 A1).

Concerning claim 1, Bondareva et al. (hereinafter Bondareva) teaches a method for visual analysis of customer interaction at a scene, the method comprising:
receiving at least one video sequence comprising a sequence of frames (fig. 2A: blocks 205-221; ¶0057: video), captured by one or more cameras covering at least a portion of the scene (fig. 1: video systems 108, 118, 128, etc.), said at least one video sequence including at least one staff person (fig. 1: store employee (e.g., butcher 152 or pharmacist 154)) and at least one customer (fig. 1: customer (e.g., customer 151, 153, 155, etc.));
detecting, using at least one computer processor, persons in the at least one video sequence (fig. 2A: blocks 215-219: identifying at least the customer and an employee);
classifying, using the at least one computer processor, the persons to customers (fig. 2A: blocks 215-219: identifying at least the customer);
calculating a signature for the at least one person (fig. 2A: blocks 216-219: wherein at least one of the non personal identifying information, facial recognition, body recognition, or clothing recognition corresponds to the claimed “signature”), enabling a recognition of said at least person appearing in other frames of the one or more video sequences (¶0059: “…the customer can be identified for later comparison to that same customer…”);
carrying out a visual analysis (¶0074: video analytics), using the at least one computer processor and based on the at least one video sequence to detect an interaction between at least one of the staff persons and at least one of the customers which are visible at the scene (fig. 2A: 226-229; ¶¶0062-0064). Not explicitly taught is classifying, using the at least one computer processor, the persons to customers, and to staff persons; calculating a signature for the at least one staff person, enabling a recognition of said at least one staff person appearing in other frames of the one of more video sequences; detect[ing] a plurality of interactions between at least one of the staff persons and at least one of the customers which are visible at the scene; determining interaction events for each of the detected interactions comprising at least one of: appearance time of the customer, duration from appearance of the customer until the start time of the interaction, a duration of the interaction, customer leaving the scene without an interaction, and providing statistics for the interaction events of the staff person.
Subramanian et al. (hereinafter Subramanian), in the same field of endeavor, teaches a method for providing real time interior analytics using machine learning and computer vision for 
classifying, using the at least one computer processor, the persons to customers, and to staff persons (¶0032: distinguishing between customers and employees based on identified attributes (i.e., staff persons));
calculating a signature for the at least one staff person, enabling a recognition of said at least one staff person appearing in other frames of the one of more video sequences (¶0032: distinguishing between customers and employees based on identified attributes (i.e., staff persons) for tracking between successive interaction video frames; ¶0052);
detect[ing] a plurality of interactions between at least one of the staff persons and at least one of the customers which are visible at the scene (¶0034; ¶0046 : identifying interactions between the employee and customer); 
determining interaction events for each of the detected interactions comprising at least one of: appearance time of the customer, duration from appearance of the customer until the start time of the interaction (¶¶0033-0034), a duration of the interaction (¶¶0033-0034), customer leaving the scene without an interaction, and 
providing statistics for the interaction events of the staff person (¶¶0048-0049; ¶0063: analytics information).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bondareva and Subramanian in order to generate analytics information including interaction events between at least one customer and at least one staff person for a report including one or more key performance indicators associated with activity within the monitored area (Subramanian, ¶0008).

Concerning claim 2, Bondareva further teaches the method of claim 1, further comprising obtaining customer data relating to the at least one customer (fig. 2A: blocks 215-219: identifying information corresponds to the claimed “customer data”), said customer data comprising at least one of: data of the at least one customer extracted from data sources other than the at least one video sequence (fig. 2A: blocks 220-221 & ¶0061: customer provided personal information), or data of the at least one customer extracted from the at least one video sequence, wherein the visual analysis is further based on said customer data (fig. 2A: blocks 215-219: identifying the customer based on at least one of facial recognition, body recognition, and/or clothing recognition).

Concerning claim 4, Bondareva further teaches the method of claim 1, wherein at least one of the one or more cameras are cameras pre-installed in fixed locations (fig. 1: video systems 108, 118, 128, etc.).

Concerning claim 5, Bondareva further teaches the method of claim 1, wherein said customer interaction of the at least one customer comprises movement pattern of the at least one customer at said scene (¶0063: “…the physical interaction of a customer handing a paper prescription to a pharmacy technician may be monitored via video.”).

Concerning claim 6, Bondareva further teaches the method of claim 1, wherein said customer interaction of the at least one customer comprises an interaction of at least one customer with goods displayed for sale at said scene (¶0041; ¶0054; ¶0065).

Concerning claim 7, Bondareva further teaches the method of claim 1, wherein at least one visual analysis visible interaction between at least one staff person present at the scene and the at least one customer is derived from a sequence of at least one of postures and gestures of the staff person and the customer (¶0063: “…the physical interaction of a customer handing a paper prescription to a pharmacy technician may be monitored via video.” ).

Concerning claim 9, Bondareva further teaches the method of claim 1, wherein the interaction between said staff person and the at least one customer corresponds with no interaction (fig. 2B: 230-235; ¶¶0065-0066: determining the customer is attempting to leave without picking up the transaction item (e.g., not returning to pick up a prescription from the pharmacy or meat from the butcher)).

Concerning claim 10, Bondareva further teaches the method of claim 1, wherein the customer interaction of the customer is derived based on visual analysis carried out based on the recognition of said at least one customer in said one or more video sequence (¶0063: “…the physical interaction of a customer handing a paper prescription to a pharmacy technician may be monitored via video.”; ¶¶0065-0066: determining the customer is attempting to leave without picking up the transaction item (e.g., not returning to pick up a prescription from the pharmacy or meat from the butcher)).

Concerning claim 11, Bondareva further teaches the method of claim 1, further comprising classifying, using the at least one computer processor, the persons to at least one staff person (fig. 1: store employee (e.g., butcher 152 or pharmacist 154)).

Concerning claim 12, Bondareva further teaches the method of claim 11, wherein the at least one visible interaction between at least one staff person present at the scene and the at least one customer, is based on at least one video sequence in which both the staff person and the customer appear (¶0063: “…the physical interaction of a customer handing a paper prescription to a pharmacy technician may be monitored via video.” ).

Claim 15 is the corresponding system to the method of claim 1 and is rejected under the same rationale.

Claim 16 is the corresponding system to the method of claim 2 and is rejected under the same rationale.

Claim 18 is the corresponding system to the method of claim 4 and is rejected under the same rationale.

Claim 19 is the corresponding system to the method of claim 5 and is rejected under the same rationale.

Claim 20 is the corresponding non-transitory computer readable medium to the method of claim 1 and is rejected under the same rationale.

Claims 3, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bondareva et al. (US 2021/0287226 A1) in view of Subramanian et al. (US 2022/0083767 A1), further in view of Jung et al. (US 2020/0097903 A1).

Concerning claim 3, Bondareva in view of Subramanian teaches the method of claim 1. Not explicitly taught is the method, wherein at least one of the one or more cameras is mounted to the staff person.
Jung et al. (hereinafter Jung), in a similar field of endeavor, teaches a video receipt system, wherein at least one of the one or more cameras is mounted to the staff person (¶0040: body camera).
Taking the teachings of Bondareva, Subramanian, and Jung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung and select a body camera worn by the staff person as at least one of the one or more cameras in order to record the relevant movements and activities (i.e., interactions) of the staff person and customers.

Concerning claim 8, Bondareva in view of Subramanian teaches the method of claim 7. Not explicitly taught is the method, wherein the at least one visible interaction between at least one staff person present at the scene and the at least one customer, are captured by at least one camera mounted on the staff person.
Jung et al. (hereinafter Jung), in a similar field of endeavor, teaches a video receipt system, wherein the at least one visible interaction between at least one staff person present at the scene and the at least one customer, are captured by at least one camera mounted on the staff person (¶¶0040-0041: body camera).
Taking the teachings of Bondareva, Subramanian, and Jung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung in order to record the relevant movements and activities (i.e., interactions) of the staff person and customers.

Concerning claim 13, Bondareva in view of Subramanian teaches the method of claim 1. Not explicitly taught is the method, further comprising generating a report, based on the indication of the interaction between said staff person and the at least one customer, and providing said report in a format usable for assessing performance of the at least one staff person.
Jung et al. (hereinafter Jung), in a similar field of endeavor, teaches a video receipt system, further comprising generating a report (¶0055: uploaded video to the administrative component of the system), based on the indication of the interaction between said staff person and the at least one customer (¶0055), and providing said report in a format usable for assessing performance of the at least one staff person (¶¶0055-0056: video format).
Taking the teachings of Bondareva, Subramanian, and Jung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung allowing the staff person’s performance to be reviewed by one or both of the customer and the provider employee's management or other evaluator.

Concerning claim 14, Bondareva in view of Subramanian teaches the method of claim 1. Not explicitly taught is the method, further comprising generating a report, based on the indication of the interaction between said staff person and the at least one customer, and providing said report in a format usable for the at least one staff person to improve the interaction with the customer.
Jung et al. (hereinafter Jung), in a similar field of endeavor, teaches a video receipt system, further comprising generating a report (¶0055: uploaded video to the administrative component of the system), based on the indication of the interaction between said staff person and the at least one customer (¶0055), and providing said report in a format usable for the at least one staff person to improve the interaction with the customer (¶¶0055-0056: video format and performance rating system).
Taking the teachings of Bondareva, Subramanian, and Jung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung allowing the staff person’s performance to be reviewed by one or both of the customer and the provider employee's management or other evaluator.

Claim 17 is the corresponding system to the method of claim 3 and is rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bondareva et al. (US 2021/0287226 A1) in view of Subramanian et al. (US 2022/0083767 A1), further in view of Hasan (US 2015/0213391 A1).

Concerning claim 21, Bondareva in view of Subramanian teaches the method according to claim 1. Bondareva in view of Subramanian further teaches the method, wherein said carrying out a visual analysis, using at least one computer processor and based on the at least one video sequence to detect a plurality of interactions between at least one of the staff persons and at least one of the customers, is carried out by based on: a duration of a proximity between the staff person and the customer (Subramanian, ¶0052), a sequence of postures and gesture carryout out by the staff person or the customer (Bondareva, ¶0063; Subramanian, ¶0034), and gaze/eye movement of the customer and the staff person (Subramanian, ¶0034 & ¶0038).
It is noted, however, that Bondareva and Subramanian fail to explicitly teach a duration of time when the staff person and the customer look at each other. Hasan, however, teaches a surveillance tracking method that monitors an association between a salesman (i.e., a staff person) and a customer modeled by elemental behaviors including (i) the presence of two discrete bodies, (ii) within a predefined proximity of each other, (iii) where the bodies are oriented in a face-to-face relation to each other, (iv) for a predefined minimum length of time, (v) a handshake behavior occurs, and (vi) no other salesman establish an intervening association prior to the customer making a purchase (¶0059). Eye contact is a factor, among the elemental behaviors, which may be applied to deciding whether individuals have associated themselves with each other (¶0060). Hasan further asserts that it is beneficial to couple eye contact with other elemental behaviors such as the duration of time and/or average duration of time the individuals are in eye contact (¶0060).
Taking the teachings of Bondareva, Subramanian, and Hasan, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hasan allowing the detection of interactions between at least one of the staff persons and at least one of the customers based on the duration of time when the staff person and the customer look at each other in order to infer an association between the two individuals.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 11/09/2022, with respect to rejection of claims 1, 15 and 20 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see page 9 of the remarks, filed 11/09/2022, with respect to rejection of claims 1, 15 and 20 under 35 U.S.C. §103 have been fully considered, but they are not persuasive.
Specifically, the Applicant argues “Bondareva does not teach or even suggest focusing only on video sequence where both staff person and customer appear…”. In response to Applicant's argument that the references fail to show certain features of Applicant' s invention, it is noted that the features upon which applicant relies (i.e., focusing only on video sequence where both staff person and customer appear) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claims 1, 15, and 20 recite “…receiving at least one video sequence…”, “…captur[ing] at least one video sequence…”, and “…instruct[ing]…the capture of at least one video sequence…” respectively. That is to say, the claims only require at least one captured video sequence to include the at least one staff person and at least one customer. The examiner maintains Bondareva discloses at least one video sequence that includes at least one staff person and at least one customer (¶0063).
Applicant’s remaining arguments directed to newly amended claims, see pages 8-10 of the remarks, filed 11/09/2022, with respect to rejection of claims 1-21 under 35 U.S.C. §103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425